IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-52,843-11


GARY WAYNE WARNER, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F99-00096-MI IN THE CRIMINAL DISTRICT COURT NO. 2
FROM DALLAS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original 
jurisdiction of this Court.  In it, he contends that he filed a notice of appeal from the denial of post-conviction DNA testing under Chapter 64 in the Criminal District Court No. 2 of Dallas County, but
that the notice of appeal and appellate record have not yet been forwarded to the Court of Appeals.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Dallas
County, is ordered to file a response, which may be made by certifying that Relator's timely-filed
notice of appeal from the denial of post-conviction DNA testing has been forwarded to the Court of
Appeals, with or without a certification of Relator's right to appeal.  This application for leave to file
a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 15 days of the date of this order.
 

Filed:	August 22, 2012
Do not publish